Case: 21-50835     Document: 00516225481         Page: 1     Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 4, 2022
                                No. 21-50835                            Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 21-50847
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rene Sanchez-Quintero,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-390-1
                            USDC No. 4:21-CR-215-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          In this consolidated appeal, Rene Sanchez-Quintero challenges his
   conviction and sentence for illegal reentry after removal under 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50835     Document: 00516225481         Page: 2    Date Filed: 03/04/2022




                                    No. 21-50835
                                  c/w No. 21-50847

   § 1326(a) and (b)(2), and a separate judgment revoking the term of
   supervised release imposed in an earlier case. Because his appellate brief
   does not address the validity of the revocation or the revocation sentence,
   Sanchez-Quintero has abandoned any challenge to the revocation judgment.
   See United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          With respect to his illegal reentry conviction and sentence, Sanchez-
   Quintero argues for the first time that § 1326(b) is unconstitutional because
   it permits a defendant to be sentenced above the statutory maximum under
   § 1326(a) based on the fact of a prior conviction that was not alleged in the
   indictment or found by a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he raises the issue only to preserve it for further review and conceding
   correctly that the issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019). Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Sanchez-
   Quintero’s motion is GRANTED, and the district court’s judgment is
   AFFIRMED.




                                         2